EXHIBIT Philip Talamo, Investor Relations 212.969.2383 ir@alliancebernstein.com John Meyers, Media 212.969.2301 pr@alliancebernstein.com News Release AllianceBernstein Announces February 29, 2008 Assets Under Management New York, NY, March 11, 2008 – AllianceBernstein Holding L.P. (NYSE: AB) and AllianceBernstein L.P. today reported that during the month of February, preliminary assets under management decreased by approximately $5 billion, or 0.7%, to $746 billion at February 29, 2008, due primarily to negative investment returns.Net asset flows were slightly negative as net outflows in Retail and Institutional Investments were partially offset by net inflows in Private Client. ALLIANCEBERNSTEIN L.P. (THE OPERATING PARTNERSHIP) ASSETS
